EXAMINER’S COMMENT
Response to Amendment
The following is in response to the applicant’s submission (e.g.  amendment, remarks, etc.) filed on November 3, 2021.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.
The drawings (replacement for Figure 1) were received on as part of the submission and have been approved for entry by the examiner.

Election/Restrictions
Upon performing an updated search for Claim 1, there was no burden in performing a search for each of Claims 4 through 7 and 9.  Therefore, the Election of Species requirement (dated June 7, 2021) has been withdrawn and Claims 4 through 7 and 9 have been rejoined with Claims 1, 2 and 8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
In light of the amendment to Claim 1 and the applicant’s remarks on pages 9 to 11 of the submission, which are fully incorporated by reference herein, the rejections under 35 U.S.C. 103 in the previous office action have been withdrawn.
Accordingly, Claims 1, 2 and 4 through 9 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview, a copy of which is attached herein, with NOBUHIKO SUKENAGA, Attorney of Record, on December 30, 2021.
The application has been amended as follows: 
Claims 1, 2, 4, 5 and 9 have been amended as follows.
Claim 1 (Currently amended):  A component mounting system, comprising:
a supply reel configured to accommodate a component to be mounted to a substrate, the supply reel being associated with a reel identifier;
a plurality of mounting lines, each of the mounting lines comprising:
a plurality of mounting apparatuses configured to mount the component supplied by the supply reel on the substrate; and 
a line management apparatus having a storage device that stores data associating with the reel identifier and a remaining number of components accommodated by the supply reel at a time point, and a processor configured to monitor the remaining number of components; and
a central network configured to provide direct communication between the line management apparatuses of each of the plurality of mounting lines, wherein:
when the supply reel is mounted to each of the plurality of mounting apparatuses in a first mounting line of the plurality of mounting lines, the processor of the line management apparatus of the first mounting line is configured to determine the remaining number of components accommodated by the supply reel based on stored data, and
the stored data is identified via communication between the line management apparatus of the first mounting line and the line management apparatus of [one of the other mounting lines via cross line communication over the central network, and
wherein when the stored data that is associated with a most recent time point is stored on the line management apparatus of one of the other mounting lines, the stored data associating with the reel identifier and the remaining number of components accommodated by the supply reel at the most recent time point is copied from the line management apparatus of the one of the other mounting lines and replicated on the storage device of the line management apparatus of the first mounting line.

In Claim 2, “the data” (line 2) has been changed to –the stored data--; and “the data” (line 3) has been changed to –the stored data--.
In Claim 4, “the data” (line 2) has been changed to –the stored data--; and “stored data” (line 5) has been changed to –the stored data--.

Claim 5 (Currently amended):  The component mounting system of claim 1, wherein when no data associating with the reel identifier is stored on the line management apparatus of the first mounting line or line management apparatus[one of the other mounting lines, the line management apparatus of the first mounting line is configured to prompt a user to register the supply reel.

Claim 9 (Currently amended):  The component mounting system of claim 1, wherein when the stored data associating with the reel identifier on [the line management apparatus of one of the other mounting lines indicates that the supply reel is presently mounted to a mounting apparatus of the one of the other mounting lines, the line management apparatus of the first mounting line or the line management apparatus of the one of the other mounting lines is configured to:
prompt a user to confirm which one of the mounting apparatuses the supply reel is mounted to, and
clear a memory of the mounting apparatus of the first mounting line and the mounting apparatus of the one of the other mounting lines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896